DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-11, 15, and 16-22 are objected to because of the following informalities:  
Claim 1, line 9, the term “substantially” is considered a relative term of degree, and therefore may be considered indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 6, line 1, the term “substantially” is considered a relative term of degree, and therefore may be considered indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 15, line 1, the term “substantially” is considered a relative term of degree, and therefore may be considered indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 16, line 6, the term “substantially” is considered a relative term of degree, and therefore may be considered indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larsen (US 2013/0312963) in view of Etschel (US 2014/0231546), both cited by applicant.
  	With respect to claim 12, Larsen teaches a perf and wash system (See fig. 9; para [0108)) for plugging (para (0102), (0105), [0107}-[0108]) a casing (8 - "casing", fig. 6), the perf and wash system comprising: 
a cleaning tool (See fig. 9; all of washing tool 24' above packer element 40'; para (0100}, [0109]) having at least one nozzle (32' - "flow-through openings", fig. 9);
 	a perforating gun assembly (18' - “perforation gun", fig. 9; para [0098], [0109]) having at least one shaped charge (20' - "explosive charges", fig. 9); and
a plug (40° - "second cup-shaped packer element", fig. 9; para [0102], [0108]) connected with a first end (See fig. 9; top portion of packer element 40’) to the cleaning too! (See fig. 9) and with a second end (See fig. 9; bottom of packer element 40'), opposite to the first end, to the perforating gun assembly (See fig. 9).
 However, Larsen does not specifically teach wherein the cleaning tool is configured to generate a pulsing water jet through the at least one nozzle.
 	Etschel teaches a cleaning tool (1 - “rotary nozzle device”, fig. 1; para [0044)) having at least one nozzle (23, 25, 27, 29 - "nozzles", fig. 1; para [0047]) wherein the cleaning tool is configured to generate a pulsing water jet (13 - "developing medium’, fig. 1; para [0047]) through the at least one nozzle (para [0047], [0053]). 
Accordingly, it would have been obvious to one of ordinary skill in the art to use the pulsing water jet taught by Etschel on the cleaning tool taught by Larsen in order to allow for more effective cleaning of perforations in the casing.

With respect to claim 16, Larsen teaches a method (See fig. 9; para [0108]) for cleaning (para [0100]) a casing (8 - "casing", fig. 6) in a well (2- "well", fig. 4), the method comprising:
selecting a perforating gun assembly (18' - “perforation gun", fig. 9; para [0098], [0109]}) having at least one shaped charge (20° -“explosive charges", fig. 9) making a first angle with a longitudinal axis of the casing (See figs. 4 and 9; charges 20' are oriented at a right angle with respect to the longitudinal axis of the casing 8);

 	selecting a cleaning tool (See fig. 9; all of washing tool 24' above packer element 40°; para [0100], [0109]) having at least one nozzle (32' -“flow-through openings”, fig. 9) making substantially the first angle with the longitudinal axis (See figs. 6 and 9; openings 32’ are also oriented at a right angle with respect to the longitudinal axis of casing 8);
 	connecting a plug (40' - "second cup-shaped packer element", fig. 9; para (0102), [0108]) with a first end (See fig. 9: top portion of packer element 40’) to the cleaning tool (See fig. 9) and with a second end (See fig. 9; bottom of packer element 40"), opposite to the first end, to the perforating gun assembly (See fig. 9), to form a perf and wash system (See fig. 9; para [0108));
lowering the perf and wash system into the casing (See figs. 4, 6 and 9; para [0108]-[0109]); and
cleaning the casing with the cleaning tool (See figs. 4, 6 and 9; para [0108]-{0109}).
However, Larsen does not specifically teach wherein the cleaning
tool is configured to generate a pulsed water jet through the at least one nozzle.
Etschel teaches a cleaning tool (1 - “rotary nozzle device", fig. 1; para [0044]) having at least one nozzle (23, 25, 27, 29 - "nozzles", fig. 1; para [(0047]) wherein the cleaning tool is configured to generate a pulsing water jet (13 - "developing medium", fig. 1; para [0047}) through the at least one nozzle (para [0047], [0053]). 
 	Accordingly, it would have been obvious to one of ordinary skill in the art to use the pulsing water jet taught by Etschel on the cleaning tool taught by Larsen in order to allow for more effective cleaning of perforations in the casing.
With respect to claim 17, the modified Larsen teaches the system of Claim 16, and Larsen further teaches: activating the perforating gun system to make holes into the casing (See figs. 5 and 9; para [0099}); and releasing the perforating gun system from the perf and wash system (See fig. 9; para (0109)). 

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larsen in view of Etschel as applied to claim 17 above, and further in view of Delphian (WO 2016/046521 cited by applicant). 
With respect to claim 19, the modified Larsen teaches the method of Claim 17, wherein gravel is packed into the holes (See figs. 7 and 8; para [0104) - cement slurry is pumped into the holes 22).  
However, Larsen does not specifically teach the wherein the holes are inclined downward relative to the casing. Delphian teaches a perf system (See figs. 1A-4; page 15, In 3-12) comprising a perforating gun assembly (10 - "perforating gun assembly", fig. 1; See fig. 2) having at least one shaped charge (34a-f - “shaped charges", fig. 2) making a second angle with the longitudinal axis (See fig. 2; see charge 34b oriented downwards with respect to the longitudinal axis) wherein holes (41 - "entry holes", fig. 4) made by the perforating gun assembly are inclined downward (See fig. 4; see top left holes 41 that is angled downwards) relative to a casing (18 - "casing", fig. 4) for the purpose of directional perforating.   
Accordingly, it would have been obvious to one of ordinary skill in the art to use the angled shaped charges taught by Delphian on the modified Larsen in order to allow the holes to be directed at specific parts of the hydrocarbon containing formation. 
Allowable Subject Matter
Claims 1-11, and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 13-15, 18, and 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CN 109184631 teaches a continuous oil pipe sand jet perforation fracturing segment for perforating gun, comprising a hollow tool body, the tool body is provided with perforating nozzles and flushing nozzle, the jet nozzle is radially provided on the peripheral wall of the tool main body, the sand washing nozzle inclined downwards is set on the peripheral wall of the tool main body. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKIYA W BATES whose telephone number is (571)272-7039. The examiner can normally be reached M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAKIYA W BATES/Primary Examiner, Art Unit 3674                                                                                                                                                                                             6/16/2022